DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 6/19/2020 have been received and made of record.  Note the acknowledged form PTO-1449 enclosed herewith.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                         
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Currently no claims are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 237 and 241 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 237, the phrase "The device of claim 237" in line 1 renders the claim(s) indefinite because the claim depends from itself, thereby rendering the scope of the claim(s) unascertainable.  To move prosecution forward, the Examiner has assumed that Applicant intended claim 237 to depend from claim 236 which introduces the first material referenced within claim 237.  Appropriate correction is required.
Regarding claim 241, the phrase "about a length and circumference of the tubular member" in lines 3-4 renders the claim(s) indefinite because the claim(s) already introduced both “a length” and “a circumference” of the tubular member in line 2, thereby rendering the scope of the claim(s) unascertainable.  It is unclear whether Applicant intended to refer back to the length and circumference of line 2 or introduce new, additional lengths and circumferences.  To move prosecution forward, the Examiner has interpreted the language to refer back to the length and circumference of line 2.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 238 and 240-241 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by El-Kurdi et al. (US 2008/0208323).
El-Kurdi discloses a bioerodible wrap comprising the following claim limitations:
(claim 238) determining a patient parameter from an assessment of the patient ([0076]-[0077]; patient parameter such as biodegradation rate due to adjusted thickness of the matrix or fibers is expressly disclosed); providing a tubular member (see claim 1; [0024]; tubular tissue is living cellular structure such as an autologous graft); and applying a fiber matrix including a polymer disposed about a circumference of the tubular member, a portion of the fiber matrix being 
(claim 240) wherein the fiber matrix is applied to the tubular member by electrospinning (see claim 4; [0024]; electrospinning of fiber matrix expressly disclosed); and 
(claim 241) a tubular member comprising a length and a circumference (see claim 1; [0024]; tubular tissue is disclosed as any living cellular structure such as an autologous graft); and a restrictive fiber matrix including a polymer disposed about a length and circumference of the tubular member ([0024]); wherein the fiber matrix comprises at least one parameter that varies along the length of the fiber matrix, the circumference of the fiber matrix, or both the length and circumference of the fiber matrix ([0069]-[0070]; [0072]; [0076]-[0077]; electrospinning of fiber matrix provides an inherent anisotropic layer that will vary a patient parameter such as biodegradation rate due to varying thicknesses of the matrix or fibers).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 223-228, 230-231, 233-236 and 239 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over El-Kurdi et al. (US 2008/0208323) in view of Vinluan (US 2011/0040367) and/or El-Kurdi et al. as applied to claim 238 above further in view of Vinluan (US 2011/0040367).
El-Kurdi discloses a bioerodible wrap comprising the following claim limitations:
(claim 223) a tubular vascular tissue having a wall defining a lumen (see claim 1; [0024]; [0067]-[0069]; tubular tissue is living cellular structure), the lumen extending from a first end of the living tubular tissue to a second end of the living tubular tissue (i.e. found in a “tubular” tissue structure, [0024]; [0067]-[0069]), the wall having an exterior surface (also found in a “tubular” tissue structure, [0024]; [0067]-[0069]); a fiber matrix deposition comprising a polymer (see claim 4; [0024]; [0067]-[0069]), the fiber matrix deposition surrounding the exterior surface of the tubular tissue (see claims 1 and 4; [0024]; [0067]-[0069]); and
(claim 224) wherein the fiber matrix deposition surrounds the exterior surface of the living tubular tissue from the first end to the second end of the living tubular tissue ([0068]; matrix is contiguous about the circumference of the tubular tissue forming a continuous supportive ring on the surface about the circumference of the tubular with embodiments disclosed covering both the entire length and other embodiments not necessarily covering the entire length).
El-Kurdi, as applied above, discloses a graft device and method comprising all the limitations of the claim except for the device further comprising a scaffold having the specific claim limitations set forth in claims 223, 225-231, 233-237 and 239.  
However, Vinluan expressly teaches (see Figs. 1A, 1G1 and 1G2) a similar tubular graft prosthesis (100, see Fig. 1A) comprising the following claim limitations: 
(claim 223) further comprising a scaffold (104,106,108; see Fig. 1A) disposed relative to the fiber matrix deposition and surrounding the exterior surface of the 
(claims 225-226 and 239) wherein the scaffold (104,106,108; see Fig. 1A) surrounds the exterior surface of the living tubular tissue from the first end to the second end of the living tubular tissue (as shown in Fig 1A; scaffold shown disposed along the exterior of the entire length and about the circumference of graft 102);
(claim 227) wherein the scaffold (104,106,108; see Fig. 1A) has at least one of a mesh structure, a coil structure, a braided structure, or a knitted structure (as shown in Fig. 1A; scaffold shown having a coil structure, wherein Webster defines “coil” as a series of loops and/or to wind into rings (see https://www.merriam-webster.com/dictionary/coil));
(claim 228) wherein the scaffold (104,106,108; see Fig. 1A) is flexible (see Abstract; claim 1; [0002]; [0006]-[0008]; [0028]-[0029]; scaffold made from metallic spring elements, wherein springs are resilient and/or plastically deformable);
(claim 230) wherein the scaffold (104,106,108; see Fig. 1A) surrounds the fiber matrix deposition (as taught in Figs. 1A and 1G1; scaffold 306 shown surrounding the exterior of the two layers (302a,302b) of the graft of El-Kurdi);
(claim 231) wherein the scaffold (306’, see Fig. 1G2) is positioned between the tubular tissue (302a’) and the fiber matrix deposition (302b’) (as shown in Figs. 1G1 and 1G2; Vinluan teaches that it is known that providing a scaffold on the exterior of a two layer graft (as shown in Fig. 1G1) and providing a scaffold 
(claim 233) wherein the scaffold (406, Fig. 1H) and the fiber matrix (402c) are bonded ([0040]; scaffold 406 of Fig. 1H expressly taught to be positioned between graft layers and bonded, adhered and/or fused thereto);
(claim 234) wherein the scaffold (306’, Fig. 1G2) and the fiber matrix (302b, Fig. 1G2) comprise a single-layer or a composite structure (see Fig. 1G2; [0037]; 
(claim 235) wherein the scaffold (306, Fig. 1G1) and the fiber matrix (302b, Fig. 1G1) comprise a two-layer or laminate structure (see Fig. 1G1; [0037]; [0039]; laminate structure expressly disclosed with separate layers of a spring/scaffold 306 and layer 302b); and
(claim 236) wherein the scaffold (104,106,108; see Fig. 1A) comprises a first material ([0002]; [0039]; i.e. metallic spring elements) and the fiber matrix deposition comprises a second material (see El-Kurdi (Abstract; claim 1; [0024]) and/or Vinluan ([0037]) for polymer matrix materials).
Vinluan expressly teaches the use of the above limitations in order to beneficially provide radial support to a tissue graft while further reducing the bulk and delivery profile of the graft ([0004]) and to beneficially provide and enhance mechanical support and sealing while improving the endovascular exclusion of an aneurysm ([0002]-[0003]; [0048]).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of El-Kurdi to incorporate the above structures in order to beneficially provide radial support to a tissue graft while further reducing the bulk and delivery profile of the graft and to beneficially provide and enhance mechanical support and sealing while improving the endovascular exclusion of an aneurysm, as taught by Vinluan.

Claims 229 and 237 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over El-Kurdi in view of Vinluan as applied to claims 223 and/or 236 above, and further in view of Shokoohi (US 2009/0182404).
El-Kurdi in view of Vinluan, as applied above, discloses a graft device comprising all the limitations of the claim except for the scaffold being anisotropic and composed of a polymer.  
However, Shokoohi teaches a vascular prosthesis comprising a scaffold that is expressly anisotropic ([0090]) and composed of a polymer ([0090]) in order to beneficially create a self-reinforced construction that attains maximum radial strength having a high degree of molecular orientation in the direction of the long axis ([0090]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of El-Kurdi in view of Vinluan to have its scaffold be anisotropic and composed of a polymer in order to beneficially create a self-reinforced construction that attains maximum radial strength having a high degree of molecular orientation in the direction of the long axis, as taught by Shokoohi.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 223-229, 232-234 and 237 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,622,849. Although the claims at issue are not identical, they are not patentably distinct from each other because each claim set generally requires a graft comprising tubular tissue, a fiber matrix deposition surrounding the tubular tissue and a scaffold disposed relative to the fiber matrix deposition and surrounding the exterior of the tubular tissue.  It is noted that a claim to a species will anticipate a claim to a genus.  MPEP 2131.02(I).  Therefore the narrower species claims of U.S. Patent No. 9,622,849 anticipate the broader genus claims of the present invention.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: while not used in any of the current rejections, Zilla et al. (US 2005/0131520) appears to also read on a majority of the present claims (see at least the embodiments of Figs. 24-28).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Lynch whose telephone number is (571)270-3952.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM, with alternate Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston, at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT A LYNCH/Primary Examiner, Art Unit 3771